ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 13-288, concluding that as a matter of final discipline pursuant to Rule l:20-13(c), KEITH A. COSTILL of PENNINGTON, who was admitted to the bar of this State in 1990, should be suspended from the practice of law for a period of two years based on his guilty plea in the Superior Court of New Jersey to one count of fourth-degree assault by auto, in violation of N.J.S.A. 2C:12-lc(l), conduct that violates RPC 8.4(b) (commission of a criminal act that reflects adversely on a lawyer’s honesty, trustworthiness or fitness as a lawyer);
And the Disciplinary Review Board having further determined that prior to reinstatement to practice, respondent should be required to submit proof of his fitness to practice law as attested *355to by a medical health professional approved by the Office of Attorney Ethics and to submit proof of his continuing participation in alcohol-abuse treatment, and that he should continue such treatment after reinstatement to the practice of law, and until the further Order of the Court;
And good cause appearing;
It is ORDERED that KEITH A. COSTILL is suspended from the practice of law for a period of two years, effective June 9, 2014, and until the further Order of the Court; and it is further
ORDERED that prior to reinstatement to the practice of law, respondent shall submit to the Office of Attorney Ethics proof of his fitness to practice as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that prior to reinstatement to practice, respondent shall submit proof of his ongoing participation in treatment for alcohol abuse, and after reinstatement, respondent shall submit proof of his continuing participation in alcohol-abuse treatment on a schedule approved by the Office of Attorney Ethics, and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*356ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.